Pannell,
Judge, dissenting. The majority places all the emphasis in the. exclusionary clause on the words "industrial materials.” Assuming for the sake of argument that the growing of poultry is an industry and that the materials here used were industrial materials, they were not *683industrial materials "for the future processing, manufacture or conversion” of the chickens "into articles of tangible personal property for re-sale” and even if they were, they do not "become a component part of the finished product,” that is, the grown chicken as is required. The majority follow the opinion of the learned trial judge, who in my opinion, put too much emphasis on saying that the growth and production of poultry was an industrial activity and by inference, that anything used in the "growth and production of poultry” is included in materials for "processing, manufacture and conversion,” and also that such materials, because they are used to "grow and produce” the poultry automatically become a "component part of the finished product,” the grown chicken, or were "coated upon and impregnated into the product” in some stage of the processing, manufacture or conversion. The antibiotics given to the chickens for health purposes do not, in my opinion, meet the requirements of something impregnated into the product, as the antibiotic is probably long since dissipated by the time the chicken is ready for the market. As to this particular aspect, however, I would be inclined to agree, if the antibiotic is given to the chicken before slaughter solely to preserve the meat after slaughter.
I see no question of double taxation involved in the present case, or of duplication of tax, as none of the items sought to be taxed are a "component part of the finished product.” However, where the antibiotics are used as a component part of the chicken feed sold to other parties, the antibiotics are exempt from the sales and use táx, and a proper determination, as to this presents a jury question.